UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: April 30, 2013 Date of reporting period:October 31, 2012 Item 1. Reports to Stockholders. LOGAN FUNDS Logan Capital Large Cap Growth Fund Logan Capital Long/Short Fund Semi-Annual Report October 31, 2012 Table of Contents Logan Capital Large Cap Growth Fund Sector Allocation of Portfolio Assets 3 Schedule of Investments 4 Logan Capital Long/Short Fund Sector Allocation of Portfolio Assets 7 Schedule of Investments 8 Schedule of Securities Sold Short 11 Financial Statements Statements of Assets and Liabilities 12 Statements of Operations 13 Statements of Changes in Net Assets 14 Statement of Cash Flows Logan Capital Long/Short Fund 15 Financial Highlights Logan Capital Large Cap Growth Fund 16 Logan Capital Long/Short Fund 18 Notes to the Financial Statements 19 Expense Example 29 Notice to Shareholders 33 Approval of Investment Advisory Agreement Logan Funds 34 Approval of Investment Advisory Agreement Logan Capital Long/Short Fund 37 SECTOR ALLOCATION OF PORTFOLIO ASSETS at October 31, 2012 (Unaudited) Logan Capital Large Cap Growth Fund Percentages represent market value as a percentage of net assets. 3 SCHEDULE OF INVESTMENTS at October 31, 2012 (Unaudited) Logan Capital Large Cap Growth Fund COMMON STOCKS – 94.9% Shares Value Consumer Discretionary – 21.7% Amazon.com, Inc. (a) $ Bed, Bath & Beyond, Inc. (a) Fossil, Inc. (a) Home Depot, Inc. Netflix, Inc. (a) Priceline.com, Inc. (a) 49 Ralph Lauren Corp. Starbucks Corp. Tiffany & Co. Wynn Resorts Ltd. Consumer Staples – 3.6% Estee Lauder Companies, Inc. Monster Beverage Corp. (a) Energy – 2.4% FMC Technologies, Inc. (a) Halliburton Co. Financials – 1.6% CBRE Group, Inc. (a) Health Care – 16.3% Amerisourcebergen Corp. Agilent Technologies, Inc. Celgene Corp. (a) Express Scripts Holding Co. (a) Edwards Lifesciences Corp. (a) Intuitive Surgical, Inc. (a) 50 Mettler-Toledo International, Inc. (a) 74 Perrigo Co. Waters Corp. (a) The accompanying notes are an integral part of these financial statements. 4 SCHEDULE OF INVESTMENTS (Continued) at October 31, 2012 (Unaudited) Logan Capital Large Cap Growth Fund COMMON STOCKS – 94.9% (Continued) Shares Value Industrials – 15.0% Cummins, Inc. $ Deere & Co. Flowserve Corp. Jacobs Engineering Group, Inc. (a) Joy Global, Inc. Precision Castparts Corp. Information Technology – 30.3% Apple, Inc. 69 Accenture PLC (c) Amphenol Corp. Cognizant Technology Solutions Corp. (a) Citrix Systems, Inc. (a) F5 Networks, Inc. (a) Google, Inc. (a) 27 Mastercard, Inc. 49 Microchip Technology, Inc. Netapp, Inc. (a) Oracle Corp. Qualcomm, Inc. Teradata Corp. (a) Trimble Navigation Ltd. (a) Materials – 4.0% Airgas, Inc. Sherwin-Williams Co. TOTAL COMMON STOCKS (Cost $834,959) $ The accompanying notes are an integral part of these financial statements. 5 SCHEDULE OF INVESTMENTS (Continued) at October 31, 2012 (Unaudited) Logan Capital Large Cap Growth Fund SHORT-TERM INVESTMENTS – 4.9% Shares Value MONEY MARKET FUNDS – 4.9% Fidelity Government Portfolio – Class I, 0.01% (b) $ TOTAL SHORT-TERM INVESTMENTS (Cost $42,406) TOTAL INVESTMENTS (Cost $877,365) – 99.8% Other Assets in Excess of Liabilities – 0.2% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) The rate shown represents the fund’s 7-day yield as of October 31, 2012. (c) U.S. traded security of a foreign issuer or corporation. The accompanying notes are an integral part of these financial statements. 6 SECTOR ALLOCATION OF PORTFOLIO ASSETS at October 31, 2012 (Unaudited) Logan Capital Long/Short Fund Percentages represent market value as a percentage of net assets. 7 SCHEDULE OF INVESTMENTS at October 31, 2012 (Unaudited) Logan Capital Long/Short Fund COMMON STOCKS – 90.2% Shares Value Consumer Discretionary – 13.2% Bed, Bath & Beyond, Inc. (a)(d) $ DIRECTV (a)(d) Home Depot, Inc. (d) Nike, Inc. (d) Priceline.com, Inc. (a)(d) 87 Petsmart, Inc. (d) Ralph Lauren Corp. (d) Tractor Supply Co. (d) Ulta Salon Cosmetics and Fragrance, Inc. (d) Consumer Staples – 8.3% Monster Beverage Corp. (a)(d) Procter & Gamble Co. (d) Philip Morris International, Inc. (d) Energy – 8.9% Chevron Corp. (d) FMC Technologies, Inc. (a)(d) Royal Dutch Shell Plc (c)(d) Financials – 8.4% Affiliated Managers Group (a)(d) American Tower Corp. (d) CBRE Group, Inc. (a)(d) Public Storage (d) T. Rowe Price Group, Inc. (d) Health Care – 9.9% Edwards Lifesciences Corp. (a)(d) Glaxosmithkline Plc (c)(d) Johnson & Johnson (d) Merck & Co., Inc. (d) Pfizer, Inc. (d) Perrigo Co. (d) The accompanying notes are an integral part of these financial statements. 8 SCHEDULE OF INVESTMENTS (Continued) at October 31, 2012 (Unaudited) Logan Capital Long/Short Fund COMMON STOCKS – 90.2% (Continued) Shares Value Industrials – 14.3% Caterpillar, Inc. (d) $ Cummins, Inc. (d) CSX Corp. (d) Deere & Co. (d) General Electric Co. (d) Middleby Corp. (a)(d) Norfolk Southern Corp. (d) Precision Castparts Corp. (d) Information Technology – 15.7% Apple, Inc. (d) 81 Cognizant Technology Solutions Corp. (a)(d) Citrix Systems, Inc. (a)(d) F5 Networks, Inc. (a)(d) Fiserv, Inc. (a)(d) Intel Corp. (d) IPG Photonics Corp. (a)(d) Mastercard, Inc. (d) Oracle Corp. (d) Qualcomm, Inc. (d) Materials – 7.9% Airgas, Inc. (d) DuPont de Nemours and Co. (d) Ecolab, Inc. (d) Praxair, Inc. (d) Telecommunication Services – 3.6% AT&T, Inc. (d) TOTAL COMMON STOCKS (Cost $2,666,245) The accompanying notes are an integral part of these financial statements. 9 SCHEDULE OF INVESTMENTS (Continued) at October 31, 2012 (Unaudited) Logan Capital Long/Short Fund EXCHANGE-TRADED FUNDS – 18.6% Shares Value iShares Russell 2000 Index Fund $ TOTAL EXCHANGE-TRADED FUNDS (Cost $540,468) SHORT-TERM INVESTMENTS – 9.7% MONEY MARKET FUNDS – 9.7% Fidelity Government Portfolio – Class I, 0.01% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $278,961) TOTAL INVESTMENTS (Cost $3,485,674) – 118.5% Liabilities in Excess of Other Assets – (18.5)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) The rate shown represents the fund’s 7-day yield as of October 31, 2012. (c) U.S. traded security of a foreign issuer or corporation. (d) All or a portion of the security has been segregated for open short positions. The accompanying notes are an integral part of these financial statements. 10 SCHEDULE OF SECURITIES SOLD SHORT at October 31, 2012 (Unaudited) Logan Capital Long/Short Fund COMMON STOCKS – 23.6% Shares Value Consumer Discretionary – 10.9% Lululemon Athletica, Inc. $ Mattress Firm Holding Corp. Netflix, Inc. Blue Nile, Inc. Sodastream International Ltd. (a) Consumer Staples – 1.5% Boston Beer, Inc. Health Care – 1.6% Waters Corp. Information Technology – 9.6% Digital River, Inc. Netgear, Inc. Opentable, Inc. Viasat, Inc. Zebra Technologies Corp. TOTAL SECURITIES SOLD SHORT (Proceeds $661,331) $ Percentages are stated as a percent of net assets. (a) U.S. traded security of a foreign issuer or corporation. The accompanying notes are an integral part of these financial statements. 11 STATEMENTS OF ASSETS AND LIABILITIES at October 31, 2012 (Unaudited) Logan Capital Logan Capital Large Cap Long/Short Growth Fund Fund Investments, at value (cost of $877,365 and $3,485,674, respectively) $ $ Cash — Receivables: Dividends and interest Advisor Prepaid expenses Total assets Liabilities: Securities sold short (proceeds $0 and $661,331, respectively) — Payables: Securities purchased — Administration fee Distribution fees Service fees Custody fees Transfer agent fees and expenses Accrued expenses and other payables Total liabilities Net assets $ $ Net assets consist of: Paid in capital $ $ Accumulated net investment income (loss) ) ) Accumulated net realized gain (loss) on investments Net unrealized appreciation (depreciation) on: Investments ) ) Securities sold short — ) Net assets $ $ Investor Class: Net assets applicable to outstanding Investor Class shares $ $ Shares issued (Unlimited number of beneficial interest authorized, $0.01 par value) Net asset value, offering price and redemption price per share $ $ Institutional Class: Net assets applicable to outstanding Institutional Class shares N/A Shares issued (Unlimited number of beneficial interest authorized, $0.01 par value) N/A Net asset value, offering price and redemption price per share $ N/A The accompanying notes are an integral part of these financial statements. 12 STATEMENTS OF OPERATIONS For the Period Ended October 31, 2012 (Unaudited) Logan Capital Logan Capital Large Cap Long/Short Growth Fund* Fund** Investment Income: Dividends (net of foreign taxes withheld of $0 and $0, respectively) $ $ Interest 1 9 Total investment income Expenses: Investment advisory fees (Note 5) Administration fees (Note 5) Distribution fees (Note 6) Distribution fees – Investor Class Distribution fees – Institutional Class — — Service fees (Note 7) Service fees – Investor Class 40 Service fees – Institutional Class 86 — Transfer agent fees and expenses Federal and state registration fees 97 Audit fees Compliance expense Legal fees Reports to shareholders Trustees’ fees and expenses Custody fees Other Total expenses before reimbursement from advisor Expense reimbursement from advisor (Note 5) ) ) Net expenses Net Investment Loss $ ) $ ) Realized and Unrealized Gain (Loss) on Investments: Net realized gain (loss) on transactions from: Investments $ $ ) Securities sold short — Net change in unrealized gain (loss) on: Investments ) ) Securities sold short — ) Net realized and unrealized loss on investments ) ) Net decrease in net assets resulting from operations $ ) $ ) * The Logan Capital Large Cap Growth Fund commenced operations on June 28, 2012. ** The Logan Capital Long/Short Fund commenced operations on September 28, 2012. The accompanying notes are an integral part of these financial statements. 13 STATEMENT OF CHANGES IN NET ASSETS Logan Capital Logan Capital Large Cap Long/Short Growth Fund Fund Period Ended Period Ended October 31, 2012* October 31, 2012** (Unaudited) (Unaudited) Operations: Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized depreciation on investments ) ) Net decrease in net assets resulting from operations ) ) Capital Share Transactions: Proceeds from shares sold Investor Class shares Institutional Class shares — Cost of shares redeemed Investor Class shares — — Institutional Class shares — — Redemption fees retained Investor Class shares — — Institutional Class shares — — Net increase in net assets from capital share transactions Total increase in net assets Net Assets: Beginning of period — — End of period $ $ Accumulated net investment loss $ ) $ ) Changes in Shares Outstanding: Shares sold Investor Class shares Institutional Class shares — Shares redeemed Investor Class shares — — Institutional Class shares — — Net increase in shares outstanding * The Logan Capital Large Cap Growth Fund commenced operations on June 28, 2012. ** The Logan Capital Long/Short Fund commenced operations on September 28, 2012. The accompanying notes are an integral part of these financial statements. 14 STATEMENT OF CASH FLOWS For the Period Ended October 31, 2012 (Unaudited) Logan Capital Long/Short Fund Increase (decrease) in cash — Cash flows from operating activities: Net decrease in net assets from operations $ ) Adjustments to reconcile net increase (decrease) in net assets from operations to net cash used in operating activities: Purchases of investments ) Proceeds for dispositions of investment securities Purchase of short term investments, net ) Increase in dividends and interest receivable ) Increase in due from Advisor ) Increase in prepaid expenses and other assets ) Increase in proceeds on securities sold short Increase in payable for securities purchased Increase in accrued administration fees Increase in distribution and service fees Increase in custody fees Increase in transfer agent expenses Increase in other accrued expenses Unrealized appreciation on securities Net realized gain on investments Net cash used in operating activities ) Cash flows from financing activities: Proceeds from shares sold Payment on shares redeemed Net cash provided by financing activities Net increase in cash Cash: Beginning balance — Ending balance $ Supplemental information: Cash paid for interest $ — The accompanying notes are an integral part of these financial statements. 15 FINANCIAL HIGHLIGHTS Logan Capital Large Cap Growth Fund For a capital share outstanding throughout the period Investor Class June 28, 2012 through October 31, 2012* (Unaudited) Net Asset Value – Beginning of Period $ Income from Investment Operations: Net investment income (loss) ) Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Dividends from net investment income — Distributions from net realized gains — Total distributions — Net Asset Value – End of Period $ Total Return %+ Ratios and Supplemental Data: Net assets, end of period (thousands) $ Ratio of operating expenses to average net assets: Before Reimbursements %^ After Reimbursements %^ Ratio of net investment income (loss) to average net assets: Before Reimbursements )%^ After Reimbursements )%^ Portfolio turnover rate 5 %+ * Commencement of operations for Investor Class shares was June 28, 2012. + Not Annualized. ^ Annualized. The accompanying notes are an integral part of these financial statements. 16 FINANCIAL HIGHLIGHTS (Continued) Logan Capital Large Cap Growth Fund For a capital share outstanding throughout the period Institutional Class June 28, 2012 through October 31, 2012* (Unaudited) Net Asset Value – Beginning of Period $ Income from Investment Operations: Net investment income (loss) ) Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Dividends from net investment income — Distributions from net realized gains — Total distributions — Net Asset Value – End of Period $ Total Return %+ Ratios and Supplemental Data: Net assets, end of period (thousands) $ Ratio of operating expenses to average net assets: Before Reimbursements %^ After Reimbursements %^ Ratio of net investment income (loss) to average net assets: Before Reimbursements )%^ After Reimbursements )%^ Portfolio turnover rate 5 %+ * Commencement of operations for Institutional Class shares was June 28, 2012. + Not Annualized. ^ Annualized. The accompanying notes are an integral part of these financial statements. 17 FINANCIAL HIGHLIGHTS Logan Capital Long/Short Fund For a capital share outstanding throughout the period Investor Class September 28, 2012 through October 31, 2012* (Unaudited) Net Asset Value – Beginning of Period $ Income from Investment Operations: Net investment income (loss) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less Distributions: Dividends from net investment income — Distributions from net realized gains — Total distributions — Net Asset Value – End of Period $ Total Return )%+ Ratios and Supplemental Data: Net assets, end of period (thousands) $ Ratio of operating expenses to average net assets: Before Reimbursements %^ After Reimbursements %^ Ratio of net investment income (loss) to average net assets: Before Reimbursements )%^ After Reimbursements )%^ Portfolio turnover rate 3 %+ * Commencement of operations for Investor Class shares was September 28, 2012. + Not Annualized. ^ Annualized. The accompanying notes are an integral part of these financial statements. 18 NOTES TO FINANCIAL STATEMENTS October 31, 2012 (Unaudited) NOTE 1 – ORGANIZATION The Logan Capital Large Cap Growth Fund (the “Large Cap Growth” Fund) and the Logan Capital Long/Short Fund (the “Long/Short” Fund, and each a “Fund” and collectively the “Funds”) are each diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 (“1940 Act”), as amended, as an open-end management investment company.The investment objective of the Large Cap Growth Fund is long-term capital appreciation.The Large Cap Growth Fund commenced operations on June 28, 2012 and offers Investor Class and Institutional Class shares.Each class of shares differs principally in its respective distribution expenses and sales charges, if any.Each class of shares has identical rights to earnings, assets and voting privileges, except for class-specific expenses and exclusive rights to vote on matters affecting only individual classes.The investment objective of the Long/Short Fund is to achieve long-term capital appreciation and manage risk by purchasing stocks believed by the Advisor to be undervalued and selling short stocks believed by the Advisor to be overvalued.The Fund commenced operations on September 28, 2012 and currently offers only Investor Class shares. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation:All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes: It is the Funds’ policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of their taxable income to their shareholders.Therefore, no Federal income or excise tax provisions are required. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities.Management has analyzed the Funds’ tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions to be taken in the Funds’ 2012 tax returns.The Funds identify their major tax jurisdictions as U.S. Federal and the state of Wisconsin; however, the Funds are not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Securities Transactions, Income and Distributions:Securities transactions are accounted for on the trade date.Realized gains and losses on securities sold are determined on the basis of identified cost.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on 19 NOTES TO FINANCIAL STATEMENTS (Continued) October 31, 2012 (Unaudited) the ex-dividend date.Withholding taxes on foreign dividends have been provided for in accordance with the Funds’ understanding of the applicable country’s tax rules and rates. The Funds distribute substantially all of their net investment income, if any, and net realized capital gains, if any, annually.The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations, which differ from accounting principles generally accepted in the United States of America.To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. Investment income, expenses (other than those specific to the class of shares), and realized and unrealized gains and losses on investments are allocated to the separate classes of the Funds’ shares based upon their relative net assets on the date income is earned or expensed and realized and unrealized gains and losses are incurred. Each Fund is charged for those expenses that are directly attributable to the Funds, such as investment advisory, custody and transfer agent fees.Expenses that are not attributable to a Fund are typically allocated among the Funds proportionately based on allocation methods approved by the Board of Trustees (the “Board”). D. Use of Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period.Actual results could differ from those estimates. E. Redemption Fees: The Large Cap Growth Fund charges a 1% redemption fee to shareholders who redeem shares held for 180 days or less and the Long/Short Fund charges a 1% redemption fee to shareholders who redeem shares held for 60 days or less.Such fees are retained by the Fund’s and accounted for as an addition to paid-in capital. F. Options Transactions:The Funds may utilize options for hedging purposes as well as direct investment.Some options strategies, including buying puts, tend to hedge the Funds’ investments against price fluctuations.Other strategies, such as writing puts and calls and buying calls, tend to increase market exposure.Options contracts may be combined with each other in order to adjust the risk and return characteristics of each Fund’s overall strategy in a manner deemed appropriate to the Advisor and consistent with each Fund’s investment objective and policies.When a call or put option is written, an amount equal to the premium received is recorded as a liability.The liability is marked-to-market daily to reflect the 20 NOTES TO FINANCIAL STATEMENTS (Continued) October 31, 2012 (Unaudited) current fair value of the written option.When a written option expires, a gain is realized in the amount of the premium originally received.If a closing purchase contract is entered into, a gain or loss is realized in the amount of the original premium less the cost of the closing transaction.If a written call option is exercised, a gain or loss is realized from the sale of the underlying security, and the proceeds from such sale are increased by the premium originally received.If a written option is exercised, the amount of the premium originally received reduces the cost of the security which is purchased upon the exercise of the option. With options, there is minimal counterparty credit risk to the Funds since the options are covered or secured, which means that the Funds will own the underlying security or, to the extent they do not hold such a portfolio, will maintain a segregated account with the Funds’ custodian consisting of high quality liquid debt obligations equal to the market value of the option, marked to market daily. Options purchased are recorded as investments and marked-to-market daily to reflect the current fair value of the option contract.If an option purchased expires, a loss is realized in the amount of the cost of the option contract.If a closing transaction is entered into, a gain or loss is realized to the extent that the proceeds from the sale are greater or less than the cost of the option.If a purchase put option is exercised, a gain or loss is realized from the sale of the underlying security by adjusting the proceeds from such sale by the amount of the premium originally paid.If a purchased call option is exercised, the cost of the security purchased upon exercise is increased by the premium originally paid. G. Leverage and Short Sales:The Funds may use leverage in connection with their investment activities and may effect short sales of securities.Leverage can increase the investment returns of the Funds if the securities purchased increase in value in an amount exceeding the cost of the borrowing.However, if the securities decrease in value, the Funds will suffer a greater loss than would have resulted without the use of leverage.A short sale is the sale by the Funds of a security which they do not own in anticipation of purchasing the same security in the future at a lower price to close the short position.A short sale will be successful if the price of the shorted security decreases.However, if the underlying security goes up in price during the period in which the short position is outstanding, the Funds will realize a loss.The risk on a short sale is unlimited because the Funds must buy the shorted security at the higher price to complete the transaction.Therefore, short sales may be subject to greater risks than investments in long positions.With a long position, the maximum sustainable loss is limited to the amount paid for the security plus the transaction costs, whereas there is no maximum attainable price of the shorted security.The Funds would also incur increased transaction costs associated with selling securities short.In addition, if the Funds sell securities short, they must maintain a segregated account with their custodian containing cash or high-grade 21 NOTES TO FINANCIAL STATEMENTS (Continued) October 31, 2012 (Unaudited) securities equal to (i) the greater of the current market value of the securities sold short or the market value of such securities at the time they were sold short, less (ii) any collateral deposited with the Funds’ broker (not including the proceeds from the short sales).The Funds may be required to add to the segregated account as the market price of a shorted security increases.As a result of maintaining and adding to its segregated account, the Funds may maintain higher levels of cash or liquid assets (for example, U.S. Treasury bills, repurchase agreements, high quality commercial paper and long equity positions) for collateral needs thus reducing their overall managed assets available for trading purposes. H. Mutual Fund and ETF Trading Risk:The Funds may invest in other mutual funds that are either open-end or closed-end investment companies as well as ETFs.ETFs are investment companies that are bought and sold on a national securities exchange.Unlike mutual funds, ETFs do not necessarily trade at the net asset values of their underlying securities, which means an ETF could potentially trade above or below the value of the underlying portfolios.Additionally, because ETFs trade like stocks on exchanges, they are subject to trading and commission costs unlike mutual funds.Also, both mutual funds and ETFs have management fees that are part of their costs, and the Funds will indirectly bear their proportionate share of the costs. I. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share. J. Events Subsequent to the Fiscal Period End:In preparing the financial statements as of October 31, 2012, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. K. New Accounting Pronouncement:In December 2011, FASB issued ASU No. 2011-11 related to disclosures about offsetting assets and liabilities.The amendments in this ASU require an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position.The ASU is effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods.The guidance requires retrospective application for all comparative periods presented.The Funds are currently evaluating the impact ASU 2011-11 will have on the financial statement disclosures. NOTE 3 – SECURITIES VALUATION The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion of changes in 22 NOTES TO FINANCIAL STATEMENTS (Continued) October 31, 2012 (Unaudited) valuation techniques and related inputs during the period, and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Funds’ major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities:Equity securities, including common stocks, preferred stocks, foreign- issued common stocks, exchange-traded funds, closed-end mutual funds and real estate investment trusts (REITs), that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. Investment Companies:Investments in open-end mutual funds, including money market funds, are generally priced at their net asset value per share provided by the service agent of the Funds and will be classified in level 1 of the fair value hierarchy. 23 NOTES TO FINANCIAL STATEMENTS (Continued) October 31, 2012 (Unaudited) Exchange-Traded Notes:Investments in exchange-traded notes are actively traded on a national securities exchange and are valued based on the last sales price from the exchange and are categorized in level 1 of the fair value hierarchy. Derivative Instruments:Listed derivatives, including options, rights, warrants and futures that are actively traded are valued based on quoted prices from the exchange and are categorized in level 1 of the fair value hierarchy. Short-Term Debt Securities:Short-term securities having a maturity of less than 60 days are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available.All actions taken by the Valuation Committee are reviewed and ratified by the Board. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the fair valuation hierarchy of the Large Cap Growth Fund’s securities as of October 31, 2012: Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $
